United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Glen Ellyn, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-1735
Issued: March 12, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 16, 2019 appellant filed a timely appeal from a July 31, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 31, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish a recurrence of total
disability for the period commencing October 19, 2018 causally related to her accepted
September 30, 2017 employment injury.
FACTUAL HISTORY
On October 10, 2017 appellant, then a 41-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on September 30, 2017 she sustained a low back strain
when a vehicle rear-ended her mail truck while in the performance of duty. On the reverse side of
the claim form, the employing establishment noted that she stopped work on September 30, 2017
and returned to work on October 10, 2017. On November 29, 2017 OWCP accepted the claim for
strain of muscle, fascia, and tendon of the lower back. Appellant stopped work again in
December 2017 as no work was available within her restrictions. OWCP paid her intermittent
wage-loss compensation on the supplemental rolls from December 8, 2017 through June 30, 2018.
Appellant returned to full-time, limited-duty work on June 25, 2018. No limited-duty job
offer appears of record.3
An October 18, 2018 duty status report (Form CA-17) by Dr. Goldvekht noted that
appellant was injured on September 30, 2017 and indicated that his October 12, 2017 report should
be referenced for details of her injury. He noted her current diagnoses of C5 and L5 facet
syndrome, which he indicated were due to her employment injury. Dr. Goldvekht noted that
appellant was unable to resume work. In an accompanying October 18, 2018 disability status
report, he indicated that she was seen for the conditions of cervical facetogenic pain, thoracic
facetogenic pain, and lumbar facetogenic pain. Dr. Goldvekht placed appellant on total temporary
disability from work until her next follow-up appointment.
OWCP also received a Form CA-17 from Dr. Goldvekht dated December 18, 2018 which
noted that appellant was seen for C5 and L5 facet syndrome and referred to the prior report dated
December 13, 2018.
In an accompanying December 13, 2018 disability status report,
Dr. Goldvekht noted that she was seen for cervical facetogenic pain, thoracic facetogenic pain, and
lumbar facetogenic pain and that she was placed on total temporary disability from work.
On May 7, 2019 appellant filed a claim for compensation (Form CA-7) claiming disability
for the period October 19, 2018 to February 1, 2019.
In a May 13, 2019 development letter, OWCP advised appellant that the evidence of record
was insufficient to establish her recurrence claim. It advised her that if she was claiming disability
due to a worsening of her accepted work-related condition, her physician must submit a narrative
3

In a September 20, 2018 report, Dr. Aleksandr Goldvekht, Board-certified in physical medicine and rehabilitation,
diagnosed cervical facetogenic pain, thoracic facetogenic pain, and lumbar facetogenic pain. He related that appellant
could return to work with the restrictions of no lifting, carrying, pushing, or pulling over 20 pounds, limited bending,
twisting, turning, stooping, and climbing, and no sitting or walking more than two continuous hours at a time or as
needed.

2

report which included a history of injury and an explanation supported by objective findings as to
how her condition had worsened such that she was no longer able to perform her light-duty
position. OWCP afforded appellant 30 days for a response.
An OWCP memorandum dated June 10, 2019 provided CA-110 notes regarding a
telephone call with appellant wherein she advised OWCP that she had not returned to work after
October 18, 2018 and had resigned effective March 3, 2019 due to her employment-related
disability.
On June 14, 2019 OWCP received an illegible medical document.
By decision dated July 31, 2019, OWCP denied appellant’s recurrence claim.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that caused
the illness.4 This term also means an inability to work when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to the work-related injury or
illness is withdrawn (except when such withdrawal occurs for reasons of misconduct,
nonperformance of job duties or a reduction-in-force), or when the physical requirements of such
an assignment are altered so that they exceed his or her established physical limitations.5
When an employee who is disabled from the job he or she held when injured on account
of employment-related residuals returns to a limited-duty position, or the medical evidence of
record establishes that he or she can perform the limited-duty position, the employee has the burden
of proof to establish by the weight of the reliable, probative, and substantial evidence a recurrence
of total disability and to show that he or she cannot perform such limited-duty work. As part of
this burden of proof, the employee must show a change in the nature and extent of the injury-related
condition or a change in the nature and extent of the limited-duty job requirements.6 This burden
of proof includes the necessity of furnishing evidence from a qualified physician who concludes,
on the basis of a complete and accurate factual and medical history that, for each period of
disability claimed, the disabling condition is causally related to the employment injury, and
supports that conclusion with medical reasoning.7 Where no such rationale is present, the medical
evidence is of diminished probative value.8

4

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

5

Id.

6

J.B., Docket Nos. 18-1752, 19-0792 (issued May 6, 2019).

7

H.T., Docket No. 17-0209 (issued February 8, 2019); Ronald A. Eldridge, 53 ECAB 218 (2001).

8

E.M., Docket No. 19-0251 (issued May 16, 2019); Mary A. Ceglia, Docket No. 04-0113 (issued July 22, 2004).

3

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a recurrence of
total disability commencing October 19, 2018 and continuing causally related to the accepted
September 30, 2017 employment injury.
Appellant has not alleged a change in her light-duty job requirements. Instead, she
attributed her inability to work to a change in the nature and extent of her employment-related
conditions. Appellant therefore has the burden of proof to provide medical evidence to establish
that she was disabled due to a worsening of her accepted work-related condition.9
Dr. Goldvekht’s October 18, 2018 disability status report noted that appellant was seen for
cervical facetogenic pain, thoracic facetogenic pain, and lumbar facetogenic pain and indicated
that he placed her on total temporary disability from work until her next follow-up appointment.
He did not provide an opinion regarding the cause of her period of disability. Medical evidence
that does not offer an opinion regarding the cause of an employee’s condition or disability is of no
probative value on the issue of causal relationship.10 Appellant also submitted Dr. Goldvekht’s
October 18 and December 18, 2018 Form CA-17 reports wherein he noted that she was injured on
September 30, 2017. Dr. Goldvekht diagnosed C5 and L5 facet syndrome, which he indicated that
was due to her employment injury. He did not support his opinion regarding causal relationship
with objective findings and medical rationale explaining how the September 30, 2017 employment
injury caused the claimed disability. Dr. Goldvekht’s opinion is therefore insufficient to establish
appellant’s claim.11
The illegible document received on June 14, 2019 does not constitute probative medical
evidence as it does not establish that the author is a physician.12
Because appellant has not submitted sufficient medical evidence to establish that she was
unable to work beginning October 19, 2018 and continuing due to a spontaneous change or
worsening of her accepted September 30, 2017 employment-related condition, the Board finds that
she has not met her burden of proof in this case.13
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

9

See J.P., Docket No. 18-1396 (issued January 23, 2020).

10

L.O., Docket No. 19-0953 (issued October 7, 2019).

11

See J.M., Docket No. 16-0306 (issued May 5, 2016).

12

See C.S., Docket No. 18-1633 (issued December 30, 2019); see also K.C., Docket No. 18-1330 (issued
March 11, 2019).
13

See J.P., Docket No. 18-1396 (issued January 23, 2020).

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a recurrence of
total disability for the period commencing October 19, 2018 causally related to her accepted
September 30, 2017 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the July 31, 2019 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 12, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

